Case 4:20-cv-10057-JLK Document 15 Entered on FLSD Docket 10/27/2020 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                 KEY WEST DIVISION

                             CASE NO. 20-10057-CIV-KING/REID

 HAROLD GLENN REECE,

         Plaintiff,

 v.

 MONROE COUNTY JAIL, et al.,

       Defendants.
 ________________________________/

                                FINAL ORDER OF DISMISSAL

         THIS CAUSE is before the Court on the September 21, 2020 Report and

 Recommendation (“R&R”) (DE 14) of Magistrate Judge Lisette M. Reid. Plaintiff’s objections

 were due by October 5, 2020; none were filed.

         The R&R recommends dismissing Plaintiff’s Complaint pursuant to Fed. R. Civ. P. 41(b)

 for failure to prosecute and for failure to comply with Court Orders and that all pending motions

 be denied as moot.

         Upon consideration of the record and the R&R, the Court finds that Magistrate Judge

 Reid’s well-reasoned R&R accurately states the law of the case. Therefore, it is ORDERED,

 ADJUDGED and DECREED that:

      1. Magistrate Judge Lisette M. Reid’s Report and Recommendation (DE 14) be, and the

         same is, hereby AFFIRMED and ADOPTED as an Order of this Court;

      2. Plaintiff’s Complaint is hereby DISMISSED pursuant to Fed. R. Civ. P. 41(b);

      3. All pending motions are hereby DENIED AS MOOT; and

      4. The Clerk of the Court shall CLOSE this case.


                                                 1
Case 4:20-cv-10057-JLK Document 15 Entered on FLSD Docket 10/27/2020 Page 2 of 2




        DONE AND ORDERED in chambers at the James Lawrence King Federal Justice

 Building and United States Courthouse, Miami, Florida, this 27th day of October, 2020.



                                                    ______________________________
                                                    JAMES LAWRENCE KING
                                                    UNITED STATES DISTRICT JUDGE

 cc:
        All counsel of record




                                                2
